                          UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF IDAHO

  BARRY SEARCY,
                                                 Case No. 1:15-cv-00537-BLW
         Plaintiff,
                                                 MEMORANDUM DECISION AND
         v.                                      ORDER

  SCOTT WALDEN, Idaho Correctional
  Industries Production Manager;
  JENNIFER PANTNER, ISCI
  Correctional Officer; DOES 1
  THROUGH 10, fictitiously named
  persons, in their individual and official
  capacities; and IDAHO
  CORRECTIONAL INDUSTRIES, in its
  official capacity as an entity of the State
  of Idaho,

         Defendants.



                                    INTRODUCTION

       Pending before the Court are the following motions: Plaintiff’s Motion to Vacate

Magistrate’s Orders and Motion to Grant Leave to File Amended Complaint (Dkt. 57),

Plaintiff’s Motion for Leave to File Additional Motions (Dkt. 72), Plaintiff’s Motion to

Appoint Counsel (Dkt. 73), and Defendants’ Motions to Strike (Dkts. 67, 68). For the

reasons described below, the Court will grant Plaintiff’s Motion to Grant Leave to File

Amended Complaint, will grant in part and deny in part Plaintiff’s Motion to Vacate

Magistrate’s Orders, will deny Plaintiff’s Motion to Appoint Counsel, and will deny as




MEMORANDUM DECISION AND ORDER - 1
moot Plaintiff’s Motion for Leave to File Additional Motions and Defendants’ Motions to

Strike.

                                       BACKGROUND

          Plaintiff Barry Searcy is a prisoner in the custody of the Idaho Department of

Correction proceeding pro se and in forma pauperis in this civil rights action. On

November 12, 2015, Plaintiff filed a Complaint alleging that Defendants Scott Walden,

Jennifer Pantner, Idaho Correctional Industries, and several un-named persons, Does 1-

10, had violated various Idaho state laws, and violated his rights under the First

Amendment. Dkt. 3 at 15-23.

          When Plaintiff filed this action, it was initially assigned to the Honorable Candy

W. Dale, United States Magistrate Judge in accordance with this Court’s then-applicable

case assignment procedures. Judge Dale screened the Complaint pursuant to 28 U.S.C.

§§ 1915 and 1915A and issued an Initial Review Order (“IRO”) on March 15, 2016. Dkt.

8. Judge Dale’s IRO allowed Plaintiff to proceed on the First Amendment retaliation

claim against Defendants Pantner and Walden, but dismissed Plaintiff’s three state-law

claims, and dismissed Defendant Idaho Correctional Industries as a defendant. Dkt. 8, 8-

10. Judge Dale also issued a Scheduling Order on June 8, 2016, which set deadlines for

discovery, amendment of pleadings, joinder of parties, and dispositive motions. Dkt. 15.

          Plaintiff chose not to amend his complaint in the time allotted by the Scheduling

Order, and the parties proceeded through discovery. Defendants filed a Motion for

Summary Judgment on January 4, 2017, which was denied without prejudice on August

29, 2017, with supplemental briefing invited by the Court. Dkt. 42. Defendants filed their

MEMORANDUM DECISION AND ORDER - 2
Second Motion for Summary Judgment on October 10, 2017, and this case was

reassigned shortly thereafter to Chief Judge B. Lynn Winmill.

       On April 26, 2018, nearly two and a half years into the case, Plaintiff made the

first request for leave to file an amended complaint. Dkt. 57. Plaintiff then filed several

motions, including a declaration with new evidence on September 28, 2018. Dkts. 72-76.

To resolve Plaintiff’s flurry of motions and decide how to handle the newly-discovered

evidence, the Court denied Defendants’ Second Motion for Summary Judgment without

prejudice. Dkt. 77. The Court invited the Parties to submit proposed case management

plans, which the Court now considers in deciding the outstanding motions and altering

the case schedule per the Order below.

                                         ANALYSIS

       1. Plaintiff’s Motion to Vacate the Magistrate Judge’s Orders

       By Motion, and again in his Brief Regarding a Case Management Plan, Plaintiff

asks the Court to vacate Magistrate Judge Dale’s prior orders in this case (i.e. the Initial

Review Order and Scheduling Order). Defendants Pantner and Walden did not oppose

Plaintiff’s Motion to Vacate either in their initial Response to Plaintiff’s Motion or in

their Brief Regarding Case Management, instead “defer[ring] to the Court to take action

as required by Williams.” Dkts. 58, 88. Because Plaintiff, the only party who had

appeared in this action at the time Judge Dale issued the IRO, had consented to

magistrate judge jurisdiction, the IRO—which allowed Plaintiff to proceed on his

retaliation claims against Defendants Pantner and Walden, but not on any other claim—

was appropriate under this Court’s then-existing precedent. See Kelly v. Rolland, No.

MEMORANDUM DECISION AND ORDER - 3
1:16-CV-00149-CWD, 2016 WL 3349222, at *1 n.1 (D. Idaho June 14, 2016) (citing

United States v. Real Property, 135 F.3d 1312, 1316 (9th Cir. 1998).

       During the pendency of this case, however, the Ninth Circuit decided Williams v.

King, which held that magistrate judges lack the authority to dispose of claims if an

unserved party does not consent to magistrate judge jurisdiction. 875 F.3d 500, 503 (9th

Cir. 2017). As Plaintiff points out, no Defendant had consented to Magistrate Judge

Dale’s jurisdiction prior to the issuance of the IRO, and one Defendant – ICI – never

gave its consent. Dkt 57-5 at 3-4. Pursuant to the rule in Williams, therefore, and without

objection from Defendants, the Court will vacate the IRO (Dkt. 8) because not all parties

to the case had consented to magistrate judge jurisdiction.

       The Court will not, however, vacate Magistrate Judge Dale’s other orders in this

case. Dkts. 15, 37. While the Ninth Circuit in Williams held that a magistrate judge

cannot dispose of claims without consent of all parties, it did not divest the magistrate

judges of their important ability to handle discovery and set deadlines for the Court. See

Williams 875 F.3d at 503; see also 28 U.S.C. § 636(b)(1)(A) (“Notwithstanding any

provision of law to the contrary…a judge may designate a magistrate judge to hear and

determine any pretrial matter pending before the court….”). Magistrate Judge Dale’s

Scheduling Order disposed of just such pretrial matters, and the Court will not disturb

them, or extend the holding of Williams into new ground to do so.

       2. Plaintiff’s Motion to Grant Leave to File Amended Complaint

       The Court will grant Plaintiff’s Motion to Grant Leave to File an Amended

Complaint despite the fact this case is over three years old and the discovery deadline has

MEMORANDUM DECISION AND ORDER - 4
long since passed. However, that does not mean Plaintiff gets to start over from square

one. Plaintiff filed his complaint in November 2015, the parties engaged in significant

discovery through December 2016, and filed summary judgment briefing in January and

October 2017. Nevertheless, Plaintiff has come forward with previously unavailable new

evidence that goes to the heart of his claims, which for the following reasons justifies

allowing Plaintiff to amend his complaint.

       i.     Good Cause Exists to Amend the June 8, 2016 Scheduling Order under
              Rule 16(b)
       Motions to amend a pleading filed after the scheduling order deadline are

governed not by the liberal provisions of Rule 15(a) of the Federal Rules of Civil

Procedure but by the more restrictive provisions of Rule 16(b), which requires a showing

of “good cause.” Johnson v. Mammoth Recreations, Inc., 975 F.2d 604 (9th Cir.

1992). The focus of Rule 16(b)'s good cause standard is the diligence of the moving

party. Id. at 608. A court should find good cause only if the moving party shows it “could

not reasonably meet the established timeline in a scheduling order despite [its]

diligence.” DIRECTV, Inc. v. Busdon, No. CV-04-265-S-LMB, 2005 WL 1364571, *1

(D. Idaho June 8, 2005). “Moreover, carelessness is not compatible with a finding of

diligence and offers no reason for a grant of relief.” Johnson, 975 F.2d at 609

(citing Engleson v. Burlington Northern R.R. Co., 972 F.2d 1038, 1043 (9th Cir. 1992)).

       When determining whether to grant a motion to amend outside the deadline

imposed in the scheduling order, a court may also consider “the existence or degree of

prejudice to the party opposing the modification” Id. But, while a court is allowed to


MEMORANDUM DECISION AND ORDER - 5
consider any prejudice that may occur, the court should focus its inquiry “upon the

moving party's reasons for seeking modification.” Id. If the party moving to amend “was

not diligent, the inquiry should end.” Id.

       The Court finds that Plaintiff has diligently pursued leave to amend his complaint

since the discovery of new evidence, and so has shown good cause to amend beyond the

Court’s deadlines. Courts in the Ninth Circuit regularly find that discovery of new

evidence is sufficient to satisfy the good cause standard. See, e.g., Ada Cty. Highway

Dist. v. Rhythm Eng'g, LLC, No. 1:15-CV-00584-CWD, 2017 WL 1502791, at *8 (D.

Idaho Apr. 25, 2017); M.H. v. County of Alameda, 2012 WL 5835732 (N.D. Cal. Nov.

16, 2012); Macias v. Cleaver, No. 1:13-CV-01819-BAM, 2016 WL 8730687, at *4 (E.D.

Cal. Apr. 8, 2016). Plaintiff first learned of the existence of new evidence in August 2018

when approached by fellow prisoner Tom Wilson. Dkt. 72. Plaintiff secured a signed

declaration from Mr. Wilson by September 9, 2018 and proceeded to file this new

evidence with the Court on September 28, 2018. Dkt 87, 2. Because Plaintiff already had

a pending Motion to Grant Leave to File Amended Complaint, he did not undermine a

finding of “good cause” by failing to renew his motion on discovery of the new evidence.

       This Court has previously noted that “[t]he typical reason for granting leave to

amend is that a party learns of information leading to the amendment that it could not

have learned before the amendment deadline.” Cryer v. Idaho Dep't of Labor, No. 1:16-

CV-00526-BLW, 2018 WL 3636529, at *2 (D. Idaho July 30, 2018). For example, this

Court has granted leave to amend under Rule 16(b) when “amendments could not have

been filed earlier because they reflect information that plaintiff obtained from depositions

MEMORANDUM DECISION AND ORDER - 6
that it conducted ‘up until the discovery cutoff date.’” Gambrel v. Twin Falls Cty., No.

CIV. 1:12-369 WBS, 2014 WL 1612677, at *1 (D. Idaho Apr. 22, 2014) (noting that this

is a “textbook example” of good cause). Plaintiff asserts “this evidence was hidden from

and not available to Plaintiff” until his meeting with Mr. Wilson in 2018. Dkt 87 at 2. In

his September 9, 2018 declaration Mr. Wilson acknowledges he “ma[de] false statements

and records against Barry Searcy in this litigation.” Dkt. 74 at 2. Plaintiff should not be

punished for lack of diligence in securing this information sooner; it does not appear to

have been practically available earlier in the litigation. Because this newly-discovered

evidence is material to Plaintiff’s claims, and was not available earlier in the litigation,

the Court finds good cause exists to alter the June 8, 2016 scheduling order in the case to

allow Plaintiff to amend his complaint.

       ii.    Amendment of Pleadings Is Appropriate under Rule 15(a)

       In addition to evaluating whether good cause exists to alter a scheduling order

under Rule 16(b), the Court also must decide whether to grant leave for Plaintiff to file an

amended complaint under Rule 15(a)(2). If there is good cause to modify the case

schedule, the “court should freely give leave [to amend pleadings before trial] when

justice so requires.” Fed. R. Civ. P. 15(a)(2). The Supreme Court has set forth the

standard to be applied by district courts when interpreting Rule 15(a):

       If the underlying facts or circumstances relied upon by a plaintiff may be a
       proper subject of relief, he ought to be afforded an opportunity to test his
       claims on the merits. In the absence of any apparent or declared reason-
       such as undue delay, bad faith or dilatory motive on the part of the movant,
       repeated failure to cure deficiencies by amendments previously allowed,
       undue prejudice to the opposing party by virtue of allowance of the


MEMORANDUM DECISION AND ORDER - 7
       amendment, futility of amendment, etc.—the leave sought should, as the
       rules require, be “freely given.”


Foman v. Davis, 371 U.S. 178, 182 (1962). As explained by the Ninth Circuit, the factors

identified in Foman are not of equal weight; specifically, “delay alone no matter how

lengthy is an insufficient ground for denial of leave to amend.” United States v. Webb,

655 F.2d 977, 979 (9th Cir. 1981). The most important factor is whether amendment

would prejudice the opposing party. Howey v. United States, 481 F.2d 1187, 1190 (9th

Cir. 1973). As explained below, amendment does not appear to be futile, there has been

no undue delay or bad faith on the part of the Plaintiff, and there is no undue prejudice to

the Defendants.

       Defendants Walden and Pantner first argue that Plaintiff’s attempt to amend his

complaint would be futile. In particular, Defendants suggest that Plaintiff’s attempts to

add five claims (“Claims II-VI”) originally dismissed by Magistrate Judge Dale in her

IRO would be futile because these claims have already been found to be legally deficient.

Dkt. 58, 7-8. But Defendants’ futility arguments are moot. This court has vacated the

magistrate judge’s IRO in accordance with Williams, so these five claims from Plaintiff’s

original Civil Complaint are back in the complaint currently, regardless of amendment.

See Dkt. 3. Because Plaintiff’s original Civil Complaint is operative again in this case,

Plaintiff’s futility arguments with respect to Claims II-VI are now moot.1




       1
           Defendants make no additional futility arguments. See Dkts. 58, 67, 88.

MEMORANDUM DECISION AND ORDER - 8
       Defendants also argue that Plaintiff has unduly delayed his motion for leave to

amend, because it was made “more than 30 months after he initiated this lawsuit and 24

months after Walden and Pantner appeared and answered the Civil Complaint.” Dkt. 58

at 9. No doubt, Plaintiff’s Motion to Grant Leave to Amend comes long after this case

began. But here, the Court looks to whether Plaintiff delayed following the discovery of

new evidence, not whether there was undue delay relative to the initiation of the lawsuit.

Similar cases have allowed Plaintiffs to amend when new evidence has come to light

after the close of discovery. See, e.g., Hollist v. Madison Cty., No. 4:13-CV-00139-BLW,

2013 WL 5935209, at *1 (D. Idaho Nov. 1, 2013) (“[G]ood cause existed when

defendants did not produce evidence in their initial disclosures, which served as the basis

for amending plaintiff's complaint, despite plaintiff's effort to obtain it beforehand.”).

Since the relevant information was previously hidden from Plaintiff, and Plaintiff timely

asked the Court for leave to amend following the discovery of new evidence, this Court

finds no undue delay on the part of Plaintiff.

       Finally, Defendants suggest that allowing amendment at this late stage would be

unduly prejudicial. Defendants point to the possibility of additional discovery, the need to

re-tool their summary judgment briefing, and delay of the eventual trial date. Dkt 58, 9-

10. The Court does not believe Defendants will be unduly prejudiced by allowing

Plaintiff to amend his complaint at this stage. For one thing, Defendants may already

need to alter their summary judgment briefing pending this Court’s review of the now-

operative complaint (Dkt. 3) pursuant to 28 U.S.C. § 1915A. What is more, the Court is

not re-opening discovery at this time, so there is no immediate prejudice to Defendants

MEMORANDUM DECISION AND ORDER - 9
regarding further discovery. Although this Court is loath to string this case along further,

Plaintiff has brought forth evidence that goes to the heart of the claims in his complaint,

which should allow Plaintiff to amend. This burden on Defendants is minimal and does

not justify denying Plaintiff’s Motion under Rule 15(a).

       The Court also points out that Plaintiff is pro se, which suggests the Court should

be lenient in allowing Plaintiff to amend his complaint. The Ninth Circuit has held that

pro se parties deserve special deference in this area; “[p]ro se plaintiffs proceeding [in

forma pauperis] must . . . be given an opportunity to amend their complaint [prior to

dismissal] unless it is absolutely clear that the deficiencies of the complaint could not be

cured by amendment.” Franklin v. Murphy, 745 F.2d 1221, 1228 n.9 (9th Cir. 1984)

(citation and internal quotations omitted); see also Cato v. United States, 70 F.3d 1103,

1106 (9th Cir. 1995); Rizzo v. Dawson, 778 F.2d 527, 529-30 (9th Cir. 1985); cf. Denton

v. Hernandez, 504 U.S. 25, 34 (1992) (suggesting that if the complaint’s deficiencies

could be remedied by amendment, then it may be abuse of discretion to dismiss

complaint without granting leave to amend). Due to Plaintiff’s pro se status, the Court

chooses to err on the side of freely allowing Plaintiff to amend in light of the previously

unavailable evidence now presented.

       Ultimately, the Court’s decision is one of broad discretion. See Miller v. Safeco

Title Ins. Co., 758 F.2d 364, 369 (9th Cir. 1985). As the Ninth Circuit has made clear,

this Court should be guided by the underlying purposes of the Federal Rules of Civil

Procedure to facilitate decision on the merits, rather than on the pleadings or

technicalities.” Ada Cty. Highway Dist. v. Rhythm Eng'g, LLC, No. 1:15-CV-00584-

MEMORANDUM DECISION AND ORDER - 10
CWD, 2017 WL 1502791, at *7 (D. Idaho Apr. 25, 2017) (citing Webb, 655 F.2d at 979).

Rule 16’s purpose, “is to get cases decided on the merits of issues that are truly

meritorious and in dispute,” Allen v. Bayer Corp. (In re: Phenylpropanolamine (PPA)

Prods. Liab. Litig.), 460 F.3d 1217, 1227 (9th Cir. 2006), and “to manage the cases ...

efficiently and effectively,” not to enforce deadlines “mindlessly” or for no good

reason. Wong v. Regents of University of California, 410 F.3d 1052, 1060 (9th Cir. 2005).

Finally, the public policy favoring resolution on the merits clearly counsels against

denying the amendment here, especially where a case, as here, involves claims of § 1983

civil rights violations. See Eldridge v. Block, 832 F.2d 1132, 1137 (9th Cir. 1987) (noting

that the public policy favoring resolution on the merits “is particularly important in civil

rights cases”). For the aforementioned reasons, the Court will grant Plaintiff’s motion for

leave to amend in accordance with this Order.

       3. The Court Will Deny Plaintiff’s Motion to Appoint Counsel

       Also pending before the Court is Plaintiff’s Motion for the Appointment of

Counsel. Dkt. 9. Unlike criminal defendants, prisoners and indigent parties in civil

actions have no constitutional right to counsel unless their physical liberty is at stake.

Lassiter v. Dep’t of Social Services, 452 U.S. 18, 25 (1981). Whether a court appoints

counsel for indigent litigants is within the court’s discretion. Wilborn v. Escalderon, 789

F.2d 1328, 1331 (9th Cir. 1986). In civil cases, counsel should be appointed only in

“exceptional circumstances.” Id. To determine whether exceptional circumstances exist,

the court should evaluate two factors: (1) the likelihood of success on the merits of the

case, and (2) the ability of the plaintiff to articulate his claims pro se in light of the

MEMORANDUM DECISION AND ORDER - 11
complexity of legal issues involved. Terrell v. Brewer, 935 F.2d 1015, 1017 (9th Cir.

1991). Neither factor is dispositive, and both must be evaluated together. Id.

       Plaintiff’s Complaint, liberally construed, appears to state a claim upon which

relief could be granted if the allegations are proven at trial. The Court also finds that

Plaintiff has articulated his claims sufficiently, and that the legal issues in this matter are

not overly complex. Based on the foregoing, the Court shall deny Plaintiff’s request for

appointment of counsel. If it seems appropriate at a later date in this litigation, the Court

will reconsider appointing counsel. Plaintiff should be aware that a federal court has no

authority to require attorneys to represent indigent litigants in civil cases under 28 U.S.C.

§ 1915(d). Mallard v. U.S. Dist. Court for S. Dist. of Iowa, 490 U.S. 296, 298 (1989).

Rather, when a Court “appoints” an attorney, it can do so only if the attorney voluntarily

accepts the assignment. Id. The Court has no funds to pay for attorneys’ fees in civil

matters such as this one. Therefore, it is often difficult to find attorneys willing to work

on a case without payment, especially in prisoner cases, where contact with the client is

especially difficult. For these reasons, Plaintiff should attempt to procure his own counsel

on a contingency or other basis, if at all possible.

       4. Remaining Motions are Moot

       Also before the Court are Plaintiff’s Motion for Leave to File Additional Motions

(Dkt. 72), and Defendants’ Motions to Strike (Dkt. 67, 68). Plaintiff’s Motion for Leave

to File Additional Motions is based on Magistrate Judge Dale’s IRO (Dkt. 8), which the

Court has vacated in accordance with Williams. Because the IRO is vacated, Plaintiff’s

Motion for Leave to File Additional Motions is denied as moot.

MEMORANDUM DECISION AND ORDER - 12
       Defendants have also filed a pair of Motions to Strike that are now moot.

Defendants’ Motion to Strike Plaintiff’s filings associated with his Reply to Response to

Motion to Vacate Magistrate’s Orders and Grant Leave to File Amended Complaint (Dkt.

67) and Motion to Strike Plaintiffs filings associated with Plaintiff’s Notice and

Replacement of Proposed Amended Complaint (Dkt. 68) are both moot because this

Court has given Plaintiff the opportunity to file an Amended Complaint based on newly

discovered evidence and vacated one of the Magistrate’s orders based on Williams.

Striking Plaintiff’s filings related to the proposed Amended Complaint and Motion to

Vacate the Magistrate Judge’s Orders would be moot because none of the Plaintiff’s

filings were material in the Court’s determination to grant Plaintiff leave to amend and to

vacate the magistrate judge’s IRO.

                                         ORDER

IT IS ORDERED:

   1. Plaintiff’s Motion to Grant Leave to File Amended Complaint is GRANTED.

       Plaintiff will have twenty-one (21) days from the entry of this Order to file an

       amended complaint. After the Court has screened the complaint pursuant to 28

       U.S.C. § 1915A, the Court will schedule a case management conference to set

       appropriate deadlines and determine whether additional discovery is required.

   2. Plaintiff’s Motion to Vacate Magistrate’s Orders is GRANTED in part (Dkt. 8),

       and DENIED in part (Dkts. 15 & 37).

   3. Plaintiff’s Motion to Appoint Counsel (Dkt. 73) is DENIED.



MEMORANDUM DECISION AND ORDER - 13
  4. Defendants’ Motions to Strike (Dkt. 67, 68) and Plaintiff’s Motion for Leave to

     File Additional Motions (Dkt. 72) are DENIED as moot.



                                              DATED: January 7, 2019


                                              _________________________
                                              B. Lynn Winmill
                                              U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 14
